Citation Nr: 1243566	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.   Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with major depressive disorder, currently rated as 30 percent disabling . 

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of  September 2009 and July 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

Service connection for PTSD was established in an April 2008 rating decision.  The Veteran did not file a notice of disagreement with the April 2008 rating decision and no additional evidence pertinent to the issue physically or constructively of record was associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

This appeal arises from the September 2009 rating decision in which a rating in excess of 10 percent was denied for PTSD.  A July 2010 rating decision reflects a determination that major depressive disorder is secondary to PTSD, and the rating was increased to 30 percent for the entire appeal period.  Because the increase to 30 percent does not represent a full grant of the benefit sought, the increased rating issue remains on appeal.  

The record raises the issue of entitlement to a TDIU and the issue is now considered part of the appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issues have been recharacterized to comport with the evidence of record.  

The Veteran requested a Board hearing via videoconference.  In May 2012, he withdrew the hearing request.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

The most recent August 2009 VA PTSD examination report reflects that, in addition to PTSD with major depressive disorder, the Veteran was diagnosed with transient global amnesia as a result of a stroke in 1995, characterized by having periods of time in which he forgets where he has been or what has occurred in recent hours or days.  The examiner reported that a flat affect and near-continuous depressed mood affects his ability to function independently because he remained intermittently unaware of his surroundings.  

In addition, and although an October 2007 VA examination report reflects that the cognitive disorder is not related to his PTSD, the August 2009 VA examiner did not provide an opinion as to the whether the reported impairment in memory, judgment and thought processes is attributable to PTSD with major depressive disorder.  An October 2007 VA examination report notes that a determination as to the extent of his cognitive deficits required a neuropsychological evaluation.  

Further, although the August 2009 VA examiner reported that the Veteran is unable to drive a car due to a lack of cognitive capacities and had difficulties understanding complex commands, a December 2009 private report notes that he transported himself to his monthly appointments which required a round trip of approximately 40 miles.  It was further noted that the Veteran frequently shared money saving/budgeting/investment tips and described his involvement in projects, along with the sequential order in which he had completed the project or planned to complete the project.  

VA may only compensate for service-connected disability.  The Board is precluded, however, from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Given the conflicting opinions, the possibility of overlapping symptomatology and consideration of a TDIU, as well as the lapse in time since the last VA examination, a new VA examination is necessary to further clarify the current severity of the Veteran's PTSD with major depressive disorder.  

Finally, the August 2009 VA examination report reflects that, in addition to PTSD with major depressive disorder and cognitive deficits, the Veteran has macular degeneration and a history of heart attack and bradycardia.  The VA examiner determined that he is unable to perform gainful work.  An October 2008 private counseling record notes that the Veteran had an appointment with the Social Security Administration (SSA).  VA has a duty to obtain relevant records in the custody of Federal agencies.  38 C.F.R. § 3.159(c).  Because the SSA records, if any, are potentially relevant to the current claim, an attempt must be made to obtain the records.  

The issue of a TDIU is inextricably intertwined with the increased rating claim on appeal, and thus a decision in regard to a TDIU would be, at this point, premature.  See Harris v. Derwinski, 1 Vet. App; Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

The claims file must be updated to include VA treatment records compiled since the issuance of the August 2010 Statement of the Case.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from August 2010.  

2.  Contact SSA and obtain copies of any decision regarding benefits and all evidence and documentation associated with any claim for such.

3.  Schedule the Veteran for a VA neuropsychological examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should conduct all indicated tests and studies.  

The examiner must comment on the severity of the Veteran's service-connected PTSD with major depressive disorder.  The examiner must address the level of social and occupational impairment attributable solely to the service-connected PTSD with major depressive disorder and distinguish any symptomatology attributed to residuals of a stroke.  If a distinction cannot be made, the examiner must indicate such.  

The examiner must also provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



